DETAILED ACTION
This Action is in response to Application Number 17302571 received on 5/06/2021.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11012485. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claims contain every limitation of the instant application claims, as shown by the corresponding table below, with explanations.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11012498. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claims contain every limitation of the instant application claims, as shown by the corresponding table below, with explanations.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17302571 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Reference claims contain every limitation of the instant application claims, as shown by the corresponding table below, with explanations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant application 17302571
US Patent 11012485
1.A computer system comprising: at least one processor configured to execute a host virtual machine configured to host a session with at least one client computer device, 


wherein the at least one processor is further configured to: execute a web browser application configured to access media content from a remote media source; 

receive encoded media content from the remote media source in a media container format, wherein the encoded media content is received in the media container format that includes two or more of a video stream, an audio stream, and a text stream; 



demux the encoded media content in the media container format into independent streams of encoded media content; and execute a multi-media redirection module configured to: intercept the encoded media content from being processed by a decoding module of the web browser application; 

redirect the encoded media content to the at least one client computer device; 

buffer parts of the independent streams of encoded media content; and send media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device.





2. The computer system of claim 1, wherein the encoded media content is dynamic streamed media content. 

3. The computer system of claim 1, wherein the multi-media redirection module is configured to send media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.

4. The computer system of claim 3, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.


5. The computer system of claim 1, wherein the at least one processor is configured to determine whether to execute the multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by the decoding module of the web browser application based on one or more monitored parameters.

6. The computer system of claim 5, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the computer system and the at least one client computer device, a current processing load of the at least one processor of the computer system, a size of the encoded media content, and a user setting of the at least one client computer device.

7. The computer system of claim 5, wherein the host virtual machine executed by the at least one processor includes a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.

8. The computer system of claim 7, wherein the one or more monitored parameters include an aggregate activity of the plurality of sessions hosted by the multi-session operating system.





9. A method comprising: at a processor of a server device:executing a host virtual machine configured to host a session with at least one client computer device;
executing a web browser application configured to access media content from a remote media source;
receiving encoded media content from the remote media source in a media container format; and
determining whether to execute a multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by a decoding module of the multi-media framework based on one or more monitored parameters, wherein
executing the multi-media redirection module includes intercepting the encoded media content from being processed by the decoding module of the web browser application, and redirecting the encoded media content to the at least one client computer device.




10. The method of claim 9, wherein the encoded media content is dynamic streamed media content.

11. The method of claim 9, wherein the encoded media content is received in the media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the method further comprises demuxing the encoded media content in the media container format into independent streams of encoded media content.











12. The method of claim 11, further comprising:buffering parts of the independent streams of encoded media content; and sending media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.

13. The method of claim 12, further comprising sending media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.

14. The method of claim 9, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the server device and the at least one client computer device, a current processing load of the at least one processor of the server device, a size of the encoded media content, and a user setting of the at least one client computer device.

15. The method of claim 9, wherein the host virtual machine includes a multi- session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.

16. The method of claim 15, wherein the one or more monitored parameters include an aggregate activity of the plurality of sessions hosted by the multi-session operating system.

17. A server system comprising: at least one processor configured to execute a host virtual machine that implements a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices, wherein the at least one processor is further configured to:
execute an instance of a web browser application for one or more of the plurality of sessions, the web browser application being configured to receive encoded media content from remote media sources; determine that an aggregate activity of the plurality of sessions for the host virtual machine is above a threshold level;enable multi-media redirection for the one or more of the plurality of sessions based on the determined aggregate activity; and execute a multi-media redirection module configured to intercept the encoded media content from being processed by a decoding module of the web browser application, and redirect encoded media content to respective client computer devices of the one or more plurality of sessions.








18. The server system of claim 17, wherein the encoded media content is in a media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the at least one processor is configured to demux the encoded media content in the media container format into independent streams of encoded media content.










19. The server system of claim 18, wherein the multi-media redirection module is configured to: buffer parts of the independent streams of encoded media content; and send media samples of the buffered parts of the independent streams of encoded media content to the respective client computer devices of the one or more plurality of sessions in response to receiving requests for the media samples from the respective client computer devices of the one or more plurality of sessions.

20. The server system of claim 19, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the respective client computer devices of the one or more plurality of sessions.

1.A computer system comprising: at least one processor configured to execute a host virtual machine configured to host a session with at least one client computer device, the host virtual machine including an operating system having a multi-media framework for rendering media content; wherein the at least one processor is further configured to: 

execute a media application configured to access media content from a media source; process encoded media content from the media application using the multi-media framework, wherein the encoded media content is in a media container format that includes two or more of a video stream, an audio stream, and a text stream; 
demux the encoded media content in the media container format into independent streams of encoded media content; and execute a multi-media redirection module configured to intercept the encoded media content from being processed by a decoding module of the multi-media framework, wherein the multi-media redirection module is configured to redirect the encoded media content to the at least one client computer device, wherein the multi-media redirection module is configured to buffer the independent streams of encoded media content, and wherein the multi-media redirection module is configured to send media samples of the buffered independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.
2. The computer system of claim 1, wherein the encoded media content is dynamic streamed media content.
3. The computer system of claim 1, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.

[See Patent claim 3 above]



4. The computer system of claim 1, wherein the at least one processor is configured to determine whether to execute the multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by the decoding module of the multi-media framework based on one or more monitored parameters.
5. The computer system of claim 4, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the computer system and the at least one client computer device, a current processing load of the at least one processor of the computer system, a size of the encoded media content, and a user setting of the at least one client computer device.
6. The computer system of claim 4, wherein the operating system is a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.
7. The computer system of claim 6, wherein the at least one processor is configured to determine whether to execute the multi-media redirection module based on an aggregate activity of the plurality of sessions hosted by the multi-session operating system.


8. A method comprising: at a processor of a server device: executing a host virtual machine configured to host a session with at least one client computer device, the host virtual machine including an operating system having a multi-media framework for rendering media content; executing a media application configured to access media content from a media source; processing encoded media content from the media application using the multi-media framework; determining whether to execute a multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by a decoding module of the multi-media framework based on one or more monitored parameters, wherein the multi-media redirection module is configured to intercept the encoded media content from being processed by the decoding module of the multi-media framework, and wherein the multi-media redirection module is configured to redirect the encoded media content to the at least one client computer device.
9. The method of claim 8, wherein the encoded media content is dynamic streamed media content.
10. The method of claim 8, wherein the encoded media content is received in a media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the method further comprises demuxing the encoded media content in the media container format into independent streams of encoded media content.
11. The method of claim 10, wherein the independent streams of encoded media content include one or more of the video stream, the audio stream, and the text stream.  [Claim 11 includes the limitations of claim 10, and therefore maps to the application claims in the same manner]

12. The method of claim 10, further comprising: buffering the independent streams of encoded media content; and sending media samples of the buffered independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.
13. The method of claim 12, further comprising sending media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.
14. The method of claim 8, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the server device and the at least one client computer device, a current processing load of the at least one processor of the server device, a size of the encoded media content, and a user setting of the at least one client computer device.
15. The method of claim 8, wherein the operating system is a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.
[see claim 16 below]



16. A server system comprising: at least one processor configured to execute a host virtual machine that implements a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices, the multi-session operating system having a multi-media framework for rendering media content; wherein the at least one processor is further configured to: execute an instance of a media application for one or more of the plurality of sessions, the media application being configured to access media content from a media source; determine that an aggregate activity of the plurality of sessions for the host virtual machine is above a threshold level; enable multi-media redirection for the one or more of the plurality of sessions based on the determined aggregate activity; process encoded media content from the instance of the media application using the multi-media framework; and execute a multi-media redirection module configured to intercept the encoded media content from being processed by a decoding module of the multi-media framework, wherein the multi-media redirection module is configured to redirect encoded media content to respective client computer devices of the one or more plurality of sessions.
17. The server system of claim 16, wherein the encoded media content is in a media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the at least one processor is configured to demux the encoded media content in the media container format into independent streams of encoded media content.
18. The server system of claim 17, wherein the independent streams of encoded media content include one or more of the video stream, the audio stream, and the text stream. [Claim 18 includes the limitations of claim 17, and therefore maps to the application claims in the same manner]
19. The server system of claim 17, wherein the multi-media redirection module is configured to: buffer the independent streams of encoded media content; and send media samples of the buffered independent streams of encoded media content to the respective client computer devices of the one or more plurality of sessions in response to receiving requests for the media samples from the respective client computer devices of the one or more plurality of sessions.
20. The server system of claim 19, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the respective client computer devices of the one or more plurality of sessions.







Instant application 17302571
US Patent 11012498
1. A computer system comprising: at least one processor configured to execute a host virtual machine configured to host a session with at least one client computer device, wherein the at least one processor is further configured to: execute a web browser application configured to access media content from a remote media source; receive encoded media content from the remote media source in a media container format, wherein the encoded media content is received in the media container format that includes two or more of a video stream, an audio stream, and a text stream; demux the encoded media content in the media container format into independent streams of encoded media content; and execute a multi-media redirection module configured to: intercept the encoded media content from being processed by a decoding module of the web browser application; redirect the encoded media content to the at least one client computer device; buffer parts of the independent streams of encoded media content; and send media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device.








2. The computer system of claim 1, wherein the encoded media content is dynamic streamed media content. 

3. The computer system of claim 1, wherein the multi-media redirection module is configured to send media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.

4. The computer system of claim 3, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.

5. The computer system of claim 1, wherein the at least one processor is configured to determine whether to execute the multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by the decoding module of the web browser application based on one or more monitored parameters.

6. The computer system of claim 5, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the computer system and the at least one client computer device, a current processing load of the at least one processor of the computer system, a size of the encoded media content, and a user setting of the at least one client computer device.

7. The computer system of claim 5, wherein the host virtual machine executed by the at least one processor includes a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.

8. The computer system of claim 7, wherein the one or more monitored parameters include an aggregate activity of the plurality of sessions hosted by the multi-session operating system.









9. A method comprising: at a processor of a server device: executing a host virtual machine configured to host a session with at least one client computer device; executing a web browser application configured to access media content from a remote media source; receiving encoded media content from the remote media source in a media container format; and determining whether to execute a multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by a decoding module of the multi-media framework based on one or more monitored parameters, wherein
executing the multi-media redirection module includes intercepting the encoded media content from being processed by the decoding module of the web browser application, and redirecting the encoded media content to the at least one client computer device.




10. The method of claim 9, wherein the encoded media content is dynamic streamed media content.

11. The method of claim 9, wherein the encoded media content is received in the media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the method further comprises demuxing the encoded media content in the media container format into independent streams of encoded media content.










12. The method of claim 11, further comprising: buffering parts of the independent streams of encoded media content; and sending media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.

13. The method of claim 12, further comprising sending media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.

14. The method of claim 9, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the server device and the at least one client computer device, a current processing load of the at least one processor of the server device, a size of the encoded media content, and a user setting of the at least one client computer device.

15. The method of claim 9, wherein the host virtual machine includes a multi- session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.

16. The method of claim 15, wherein the one or more monitored parameters include an aggregate activity of the plurality of sessions hosted by the multi-session operating system.






17. A server system comprising: at least one processor configured to execute a host virtual machine that implements a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices, wherein the at least one processor is further configured to: execute an instance of a web browser application for one or more of the plurality of sessions, the web browser application being configured to receive encoded media content from remote media sources; determine that an aggregate activity of the plurality of sessions for the host virtual machine is above a threshold level; enable multi-media redirection for the one or more of the plurality of sessions based on the determined aggregate activity; and execute a multi-media redirection module configured to intercept the encoded media content from being processed by a decoding module of the web browser application, and redirect encoded media content to respective client computer devices of the one or more plurality of sessions.



18. The server system of claim 17, wherein the encoded media content is in a media container format that includes two or more of a video stream, an audio stream, and a text stream, and 
wherein the at least one processor is configured to demux the encoded media content in the media container format into independent streams of encoded media content.










19. The server system of claim 18, wherein the multi-media redirection module is configured to: buffer parts of the independent streams of encoded media content; and send media samples of the buffered parts of the independent streams of encoded media content to the respective client computer devices of the one or more plurality of sessions in response to receiving requests for the media samples from the respective client computer devices of the one or more plurality of sessions.

20. The server system of claim 19, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the respective client computer devices of the one or more plurality of sessions.

1. A computer system comprising: at least one processor configured to execute a host virtual machine configured to host a session with at least one client computer device, wherein the at least one processor is further configured to: execute a web browser application configured to access media content from a remote media source; receive encoded media content from the remote media source in a media container format, wherein the encoded media content is received in the media container format that includes two or more of a video stream, an audio stream, and a text stream; demux the encoded media content in the media container format into independent streams of encoded media content; and execute a multi-media redirection module configured to intercept the encoded media content from being processed by a decoding module of the web browser application, wherein the multi-media redirection module is configured to redirect the encoded media content to the at least one client computer device, wherein the multi-media redirection module is configured to buffer the independent streams of encoded media content, and wherein the multi-media redirection module is configured to send media samples of the buffered independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.
2. The computer system of claim 1, wherein the encoded media content is dynamic streamed media content.
3. The computer system of claim 1, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.

[See patent claim 3 above]



4. The computer system of claim 1, wherein the at least one processor is configured to determine whether to execute the multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by the decoding module of the web browser application based on one or more monitored parameters.
5. The computer system of claim 4, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the computer system and the at least one client computer device, a current processing load of the at least one processor of the computer system, a size of the encoded media content, and a user setting of the at least one client computer device.
6. The computer system of claim 4, wherein the host virtual machine executed by the at least one processor includes a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.
7. The computer system of claim 6, wherein the at least one processor is configured to determine whether to execute the multi-media redirection module based on an aggregate activity of the plurality of sessions hosted by the multi-session operating system. [Patent claim 7 explicitly utilizes the “aggregate activity” in the same way as the monitored parameters in the preceding claim(s).  Therefore the application claim 7 does not patentably distinguish from patent claim 7]
8. A method comprising: at a processor of a server device: executing a host virtual machine configured to host a session with at least one client computer device; executing a web browser application configured to access media content from a remote media source; receiving encoded media content from the remote media source in a media container format; determining whether to execute a multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by a decoding module of the multi-media framework based on one or more monitored parameters, wherein the multi-media redirection module is configured to intercept the encoded media content from being processed by the decoding module of the web browser application, and wherein the multi-media redirection module is configured to redirect the encoded media content to the at least one client computer device.
9. The method of claim 8, wherein the encoded media content is dynamic streamed media content.
10. The method of claim 8, wherein the encoded media content is received in the media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the method further comprises demuxing the encoded media content in the media container format into independent streams of encoded media content.
11. The method of claim 10, wherein the independent streams of encoded media content include one or more of the video stream, the audio stream, and the text stream.  [Claim 11 includes the limitations of claim 10, and therefore maps to the application claims in the same manner]
12. The method of claim 10, further comprising: buffering the independent streams of encoded media content; and sending media samples of the buffered independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.

13. The method of claim 12, further comprising sending media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.
14. The method of claim 8, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the server device and the at least one client computer device, a current processing load of the at least one processor of the server device, a size of the encoded media content, and a user setting of the at least one client computer device.
15. The method of claim 8, wherein the host virtual machine includes a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.
[See Patent claim 16 below. The combined patent claims 16-20 recite common subject matter, whereby application claim 16 recites the open ended transitional phrase “comprising”, does not preclude the method as being performed by a system, and the elements of claim 16 are fully anticipated by claims 16-21.  As such the conflicting claims are not patentably distinct from each other]
16. A server system comprising: at least one processor configured to execute a host virtual machine that implements a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices, wherein the at least one processor is further configured to: execute an instance of a web browser application for one or more of the plurality of sessions, the web browser application being configured to receive encoded media content from remote media sources; determine that an aggregate activity of the plurality of sessions for the host virtual machine is above a threshold level; enable multi-media redirection for the one or more of the plurality of sessions based on the determined aggregate activity; and execute a multi-media redirection module configured to intercept the encoded media content from being processed by a decoding module of the web browser application, wherein the multi-media redirection module is configured to redirect encoded media content to respective client computer devices of the one or more plurality of sessions.
17. The server system of claim 16, wherein the encoded media content is in a media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the at least one processor is configured to demux the encoded media content in the media container format into independent streams of encoded media content.
18. The server system of claim 17, wherein the independent streams of encoded media content include one or more of the video stream, the audio stream, and the text stream. [Claim 18 includes the limitations of claim 17, and therefore maps to the application claims in the same manner]
19. The server system of claim 17, wherein the multi-media redirection module is configured to: buffer the independent streams of encoded media content; and send media samples of the buffered independent streams of encoded media content to the respective client computer devices of the one or more plurality of sessions in response to receiving requests for the media samples from the respective client computer devices of the one or more plurality of sessions.
20. The server system of claim 19, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the respective client computer devices of the one or more plurality of sessions.





Instant application 17302571
US Patent Application: 17302570
1. A computer system comprising: at least one processor configured to execute a host virtual machine configured to host a session with at least one client computer device, 

wherein the at least one processor is further configured to: execute a web browser application configured to access media content from a remote media source; receive encoded media content from the remote media source in a media container format, wherein the encoded media content is received in the media container format that includes two or more of a video stream, an audio stream, and a text stream; demux the encoded media content in the media container format into independent streams of encoded media content; and execute a multi-media redirection module configured to: intercept the encoded media content from being processed by a decoding module of the web browser application; redirect the encoded media content to the at least one client computer device; buffer parts of the independent streams of encoded media content; and send media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device.

2. The computer system of claim 1, wherein the encoded media content is dynamic streamed media content. 
3. The computer system of claim 1, wherein the multi-media redirection module is configured to send media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.
4. The computer system of claim 3, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.
5. The computer system of claim 1, wherein the at least one processor is configured to determine whether to execute the multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by the decoding module of the web browser application based on one or more monitored parameters.
6. The computer system of claim 5, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the computer system and the at least one client computer device, a current processing load of the at least one processor of the computer system, a size of the encoded media content, and a user setting of the at least one client computer device.
7. The computer system of claim 5, wherein the host virtual machine executed by the at least one processor includes a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.
8. The computer system of claim 7, wherein the one or more monitored parameters include an aggregate activity of the plurality of sessions hosted by the multi-session operating system.



9. A method comprising: at a processor of a server device: executing a host virtual machine configured to host a session with at least one client computer device; executing a web browser application configured to access media content from a remote media source; receiving encoded media content from the remote media source in a media container format; and determining whether to execute a multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by a decoding module of the multi-media framework based on one or more monitored parameters, wherein executing the multi-media redirection module includes intercepting the encoded media content from being processed by the decoding module of the web browser application, and redirecting the encoded media content to the at least one client computer device.



10. The method of claim 9, wherein the encoded media content is dynamic streamed media content.
11. The method of claim 9, wherein the encoded media content is received in the media container format that includes two or more of a video stream, an audio stream, and a text stream, andwherein the method further comprises demuxing the encoded media content in the media container format into independent streams of encoded media content.

12. The method of claim 11, further comprising: buffering parts of the independent streams of encoded media content; and sending media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.
13. The method of claim 12, further comprising sending media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.
14. The method of claim 9, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the server device and the at least one client computer device, a current processing load of the at least one processor of the server device, a size of the encoded media content, and a user setting of the at least one client computer device.
15. The method of claim 9, wherein the host virtual machine includes a multi- session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.
16. The method of claim 15, wherein the one or more monitored parameters include an aggregate activity of the plurality of sessions hosted by the multi-session operating system.

17. A server system comprising: at least one processor configured to execute a host virtual machine that implements a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices, wherein the at least one processor is further configured to: execute an instance of a web browser application for one or more of the plurality of sessions, the web browser application being configured to receive encoded media content from remote media sources; determine that an aggregate activity of the plurality of sessions for the host virtual machine is above a threshold level; enable multi-media redirection for the one or more of the plurality of sessions based on the determined aggregate activity; and execute a multi-media redirection module configured to intercept the encoded media content from being processed by a decoding module of the web browser application, and redirect encoded media content to respective client computer devices of the one or more plurality of sessions.



18. The server system of claim 17, wherein the encoded media content is in a media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the at least one processor is configured to demux the encoded media content in the media container format into independent streams of encoded media content.


19. The server system of claim 18, wherein the multi-media redirection module is configured to: buffer parts of the independent streams of encoded media content; and send media samples of the buffered parts of the independent streams of encoded media content to the respective client computer devices of the one or more plurality of sessions in response to receiving requests for the media samples from the respective client computer devices of the one or more plurality of sessions.
20. The server system of claim 19, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the respective client computer devices of the one or more plurality of sessions.

 1. A computer system comprising: at least one processor configured to execute a host virtual machine configured to host a session with at least one client computer device, the host virtual machine including an operating system having a multi-media framework for rendering media content; 
wherein the at least one processor is further configured to: execute a media application configured to access media content from a media source; 
process encoded media content from the media application using the multi-media framework, wherein the encoded media content is in a media container format that includes two or more of a video stream, an audio stream, and a text stream; 
demux the encoded media content in the media container format into independent streams of encoded media content; and execute a multi-media redirection module configured to: intercept the encoded media content from being processed by a decoding module of the multi-media framework; redirect the encoded media content to the at least one client computer device; buffer parts of the independent streams of encoded media content; and 

send media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device. 


2. The computer system of claim 1, wherein the encoded media content is dynamic streamed media content.

3. The computer system of claim 1, wherein the multi-media redirection module is configured to send media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.

4. The computer system of claim 3, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.

5. The computer system of claim 1, wherein the at least one processor is configured to determine whether to execute the multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by the decoding module of the multi-media framework based on one or more monitored parameters.

6. The computer system of claim 5, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the computer system and the at least one client computer device, a current processing load of the at least one processor of the computer system, a size of the encoded media content, and a user setting of the at least one client computer device.

7. The computer system of claim 5, wherein the operating system is a multi- session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.



8. The computer system of claim 7, wherein the one or more monitored parameters include an aggregate activity of the plurality of sessions hosted by the multi-session operating system.







9. A method comprising: at a processor of a server device:  executing a host virtual machine configured to host a session with at least one client computer device, the host virtual machine including an operating system having a multi-media framework for rendering media content;
executing a media application configured to access media content from a media source; processing encoded media content from the media application using the multi-media framework; and determining whether to execute a multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by a decoding module of the multi-media framework based on one or more monitored parameters, wherein
executing the multi-media redirection module includes intercepting the encoded media content from being processed by the decoding module of the multi- media framework, and redirecting the encoded media content to the at least one client computer device.



10. The method of claim 9, wherein the encoded media content is dynamic streamed media content.


11. The method of claim 9, wherein the encoded media content 1s received in a media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the method further comprises demuxing the encoded media content in the media container format into independent streams of encoded media content.


12. The method of claim 11, further comprising: buffering parts of the independent streams of encoded media content; and sending media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device in response to receiving requests for the media samples from the at least one client computer device.

13. The method of claim 12, further comprising sending media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the at least one client computer device.

14. The method of claim 9, wherein the one or more monitored parameters are selected from the group consisting of a network parameter between the server device and the at least one client computer device, a current processing load of the at least one processor of the server device, a size of the encoded media content, and a user setting of the at least one client computer device.


15. The method of claim 9, wherein the operating system is a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices.

16. The method of claim 15, wherein the one or more monitored parameters include an aggregate activity of the plurality of sessions hosted by the multi-session operating system.


17. A server system comprising: at least one processor configured to execute a host virtual machine that implements a multi-session operating system configured to concurrently host a plurality of sessions for a plurality of client computer devices, the multi-session operating system having a multi-media framework for rendering media content; wherein the at least one processor is further configured to: execute an instance of a media application for one or more of the plurality of sessions, the media application being configured to access media content from a media source; determine that an aggregate activity of the plurality of sessions for the host virtual machine is above a threshold level;
enable multi-media redirection for the one or more of the plurality of sessions based on the determined aggregate activity; process encoded media content from the instance of the media application using the multi-media framework; and execute a multi-media redirection module configured to intercept the encoded media content from being processed by a decoding module of the multi-media framework, and redirect encoded media content to respective client computer devices of the one or more plurality of sessions.


18. The server system of claim 17, wherein the encoded media content is in a media container format that includes two or more of a video stream, an audio stream, and a text stream, and wherein the at least one processor is configured to demux the encoded media content in the media container format into independent streams of encoded media content.




19. The server system of claim 18, wherein the multi-media redirection module is configured to: buffer parts of the independent streams of encoded media content; and send media samples of the buffered parts of the independent streams of encoded media content to the respective client computer devices of the one or more plurality of sessions in response to receiving requests for the media samples from the respective client computer devices of the one or more plurality of sessions.

20. The server system of claim 19, wherein the multi-media redirection module is configured to send media samples for each of the independent streams of encoded media content at independent rates based on requests for the media samples received from the respective client computer devices of the one or more plurality of sessions.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art in view of the prosecution history of the parent application 16/733/179 and the cited prior art of record.
The closest cited prior art of record Kumar et al. (US 20200252473) disclosed
 a computer system comprising: at least one processor configured to execute a host virtual machine configured to host a session with at least one client computer device, the host virtual machine including an operating system having a multi-media framework for rendering media content (Kumar, Fig. 1, Server 104, Clients 102, [0020], “a VDI environment is depicted as including a number of clients 102a-102n…in communication with a server 104 via a network.  Server 104 can be configured to support a remote session (e.g. a remote desktop session) wherein a user can remotely access applications and data at the server 104 from the client 102”);wherein the at least one processor is further configured to: execute a media application configured to access media content from a media source and process encoded media content from the media application using the multi-media framework ([0033], Fig 4A, “application 240 can represent Internet Explorer, another browser; [0034], “if application 240 is a browser, step 2a can represent the loading of a webpage that includes an HTML5 <video> element”); and execute a multi-media redirection module configured to intercept the encoded media content from being processed by a decoding module of the multi-media framework, wherein the multi-media redirection module is configured to redirect the encoded media content to the at least one client computer device ([0031], “rather than performing a transform on the media content (e.g., decoding), redirecting MFT 333 sends the still-encoded media content over a network connection to source filter 351”; See Figure 5B, Source filter 351 is located on client).   
	However, Kumar did not disclose wherein the multi-media redirection module is configured to buffer parts of the independent streams of encoded media content; and send media samples of the buffered parts of the independent streams of encoded media content to the at least one client computer device.  Additionally, Kumar’s redirection process is with regards to a hook injector to inject hooking library 302, in which the hooking library 302 can be injected into all applications that may execute on the server 104 or only into certain applications (Kumar, [0032]), and therefore Kumar did not disclose determining whether to execute the multi-media redirection module to intercept the encoded media content or to allow the encoded media content to be processed by the decoding module of the multi-media framework based on one or more monitored parameters.
As such, claims 1-20 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419